Citation Nr: 0831198	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

Please note this appeal has been advanced on the Board of 
Veterans' Appeals docket pursuant to 38 C.F.R. § 20.900(c) 
(2007); 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a December 2002 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Detroit, Michigan in 
which the RO determined that new and material evidence had 
not been submitted to reopen the appellant's previously 
denied claim of entitlement to service connection for 
degenerative changes of the lumbar spine.  The appellant, who 
had active service from September 1943 to March 1946, 
appealed that decision to the BVA.  Thereafter, subsequent to 
the association of additional evidence with the claims file, 
the RO issued a Statement of the Case in which it reopened 
the appellant's claim but denied the claim on its merits. 
June 2004 Statement of the Case.  The appellant then 
submitted a Substantive Appeal to the RO; and the RO referred 
the case to the Board for appellate review.    
 
Pursuant to the appellant's request, a Travel Board hearing 
was scheduled before a Veterans Law Judge in December 2006; 
however, the appellant failed to appear.  As such, the Board 
viewed the appellant's request for a hearing to be withdrawn 
and preceded to review the appellant's claim.  Thereafter, 
the Board affirmed the RO's determination that the 
appellant's claim should be reopened but remanded the claim 
for further development. April 2007 BVA decision.  The 
requested development has been completed; and the case has 
been returned to the Board for further review.

   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more persuasive evidence of record indicates that a 
back disorder was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service, 
nor may arthritis be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  

With respect to the appellant's claim of entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Specifically, the Board finds that letters dated in November 
2004, September 2006 and May 2007 (separately and 
individually) satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
from each of these letters that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
recently reopened service connection claim.  In addition, the 
above-referenced letters separately informed the appellant 
that additional information or evidence was needed to support 
his reopened service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although 
the above-referenced letters were not sent to the appellant 
prior to the initial adjudication of his claim, the Board 
finds that the belated notice was not prejudicial to him 
since (1) his new and material back disorder claim had not 
yet been reopened, (2) he was provided adequate notice once 
his claim was reopened, (3) his reopened service connection 
claim was readjudicated by the RO and (4) the appellant was 
provided two Supplemental Statements of the Case explaining 
the readjudication of his recently reopened claim in 
September 2006 and June 2008. Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's VA treatment records and identified private 
medical records have been obtained, to the extent possible 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159); and that the 
appellant was afforded a VA examination in May 2008 in 
connection with his back disorder claim. 38 C.F.R. 
§ 3.159(c)(4).  Unfortunately, however, the Board also 
observes that the appellant's claims file contains only four 
(4) pages of service information.  The remainder of the 
appellant's service records has been presumed destroyed. See 
letter from the National Personnel Records Center.  When 
service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that in cases where a veteran's service medical 
records are unavailable, through no fault of the veteran, 
there is a "heightened duty" to assist the veteran in the 
development of the case. See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App.  365 
(1991).  

In this case, the RO requested the appellant's service 
medical records from the National Personnel Records Center 
("NPRC") in St. Louis, Missouri in March 1985 and February 
1990, and was informed that these records were not on file at 
NPRC and were presumed to have been destroyed by a fire that 
took place at the NPRC Headquarters in July 1973.  
Thereafter, the RO attempted to obtain information dated 
contemporaneously to the appellant's alleged back injury in 
service through sick/morning reports and a search of records 
at a VA Medical Center from which the appellant alleged 
subsequent treatment. February 2005, June 2005 and October 
2005 request for information and medical records.  
Unfortunately, attempts to obtain these records were 
unsuccessful.  However, as will be explained in more detail 
below, the Board ultimately assumes for the sake of argument 
in this decision that the appellant experienced a back injury 
in service.  As such, the only potential impact the missing 
service medical records have in the analysis of this claim is 
the severity of the appellant's alleged service injury, an 
issue the Board will analyze via review of the available 
service information contained in the file (to include the 
appellant's service separation examination) and the post-
service medical evidence of record.  Based upon these actions 
and the actions of the RO, the Board finds that VA has 
fulfilled its "heightened duty" in attempting to assist the 
appellant in the development of his claim.       

Lastly, as will be explained in more detail below, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for a back disorder.  As such, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless and proceeds 
with a merits adjudication of the appellant's claim. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for a back disorder on the basis of a back injury 
he alleges occurred during service. February 2001 letter.  
Specifically, the appellant reports that he injured his back 
in 1945 while playing basketball when another player landed 
on his right shoulder/back. Id.; May 2008 VA examination 
report, p. 1.  He states that this injury left him 
temporarily paralyzed such that he had to be carried from the 
basketball court to a hospital for treatment, after which he 
was taken off duty for a period of approximately two weeks. 
February 2001 letter.  Thereafter, the appellant essentially 
reports that he developed gradual pain in the lower back 
without any other specific injury occurring in service (May 
2008 VA examination report, p. 1); and that he developed 
spasms of the lower back subsequent to his discharge from 
service that have inhibited his ability to function. August 
2002 statement in support of claim.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Therefore, his appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event; or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record indicates that the appellant has 
current back diagnoses of degenerative disk disease of the 
cervical, thoracic and lumbar spine and degenerative 
osteoarthritis. See June 2004 private medical records; May 
2008 VA examination report.  The Board finds that these 
diagnoses constitute a current disability for VA purposes and 
fulfill the requirements of the first element for service 
connection.


With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
Board observes (as mentioned above) that the majority of the 
appellant's service medical records are not contained in the 
claims file and have been presumed to be destroyed by a fire 
that took place at the NPRC Headquarters in July 1973. See 
Introduction above.  The appellant's available service 
records reveal that he served from September 1943 to March 
1946 and his military occupation specialty was as an airplane 
and engine mechanic. See DD Form 214.  According to the 
appellant's Army Separation Qualification Record, he attended 
the Army Air Force Base Technical School at Laredo Army Air 
Field in Laredo, Texas for flexible gunnery training for an 
eight (8) week period of time in 1945. Army Separation 
Qualification Record, p. 2.  While in Laredo, Texas, the 
appellant qualified as a marksman on the carbine gun and the 
pistol; and his record notes that his performance during this 
time frame was considered to be "very satisfactory." Id.  
Lastly, the claims file contains a copy of the appellant's 
discharge medical examination, in which the appellant was 
found to have an entirely normal clinical examination that 
included a normal musculoskeletal examination. March 1946 
record of medical examination.  Notably, the appellant was 
also not found to have any type of specific medical condition 
at the time of discharge from service (much less a medical 
condition attributable to service); and there were no 
notations reported under the section of the report specified 
for "remarks, special tests, or others defects." Id., p. 1.  

Thus, a review of the appellant's available service records 
do not corroborate the appellant's assertions that he 
sustained a back injury in service, much less a back injury 
in which he became temporarily paralyzed and received medical 
treatment.  The appellant does not dispute that his available 
service records do not corroborate his claim.  He essentially 
argues, however, that the service records would support his 
claim if they were available; and that his claim should not 
be denied based upon his inability to met the second element 
of the service connection test (evidence of an 
in-service incurrence or aggravation of an injury or disease) 
in light of the fact that his service records were destroyed 
through no fault of his own.  In addition, the appellant has 
submitted alternative evidence he contends corroborates his 
reports of being injured in service.  Specifically, the 
appellant submitted a letter dated April 25, 1945 that he 
indicates he sent to his parents while he was in service in 
Laredo, Texas. See January 2003 statement with evidence.  In 
this letter, the appellant reported to his parents that he 
was in school taking an unspecified twenty-one (21) day 
course; and that approximately a week-and-a-half prior to 
drafting the letter, he strained his back playing basketball 
April 1945 letter, p. 1.  The appellant went on to state in 
the letter that the back strain was nothing serious; and that 
he had not participated in physical training since the 
injury. Id.  He also reported that he would not be 
participating in physical training for another week as he had 
obtained another P.T. excuse from the doctor. Id.  A 
photocopy of the envelope in which the letter was purportedly 
sent reflects an April 27, 1945 postmark from the appellant's 
gunnery school in Laredo, Texas. Id.  In addition to the 
foregoing, the appellant submitted a statement from his son, 
P.C., in June 2007 in which P.C. reports hearing "for the 
past 50 years" (i.e., since approximately 1957) his father 
talk about the back injury he experienced in service; and the 
consistency of his father's statements over the years. See 
June 2007 letter. 

While the loss of the appellant's service medical records 
through no fault of the appellant does raise VA's burden to 
assist the appellant in the development of his claim, it does 
not shift the burden to VA to disprove the claim as requested 
by the appellant. Appellant's December 2006 statement in 
support of claim.  Case law on this issue provides that the 
legal evidentiary standard is not lowered for proving a claim 
for service connection in these situations, but rather the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant is 
increased. See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records. See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

In terms of the alternative evidence referenced above, the 
Board observes that even when it assumes for the sake of 
argument that this evidence supports the finding that the 
appellant injured his back in service (therefore assuming by 
extension that the second element of the service connection 
test has been met), such an assumption does not lead to the 
conclusion that the appellant's back injury in service 
resulted in symptomatology that was anything other than acute 
and transitory.  Specifically, as noted above, the appellant 
reported in the April 1945 letter that the back strain he 
experienced a week-and-a-half before was not serious in 
nature; and that he continued to perform certain activities 
other than physical training after the injury. April 1945 
letter, p. 1.  While the appellant submitted a statement in 
September 2004 in which he explained that he did not tell his 
parents about the seriousness of his back injury in the April 
1945 letter because he did not want to worry them, the Board 
still questions the severity of this injury in light of the 
appellant's available service separation examination that 
indicates his spine and extremities were normal at the time 
of his discharge. See March 1946 report of physical 
examination.  In addition, the Board notes that subsequent to 
this injury, the appellant was obviously discharged back to 
duty where he remained until March 1946. See DD Form 214.  It 
seems logical to the Board that if the appellant had been 
temporarily paralyzed, hospitalized and taken off duty for 
approximately two weeks of an eight week period of time in 
April 1945 due to a severe back injury and was still 
experiencing pain as a result of that incident in March 1946, 
some notation of this incident would have been noted in the 
appellant's discharge examination.  

In addition to the foregoing, the Board finds it notable that 
the appellant was able to complete his eight-week technical 
training in Laredo, Texas with an evaluation of "very 
satisfactory" despite his back injury and the loss of two 
weeks of training time. Separation Qualification Record.  
Further, the letter from the appellant's son contained in the 
claims file does not change a conclusion that any 1945 back 
injury did not result in a chronic disability, as P.C. 
remembers hearing the story about his father's service injury 
approximately eleven (11) years after the appellant left 
service.  While the appellant's son also remembers the 
appellant's complaints of back pain as he was growing up, the 
Board finds that he is not qualified to provide an opinion as 
to the etiology of this pain since he has not been shown to 
have the medical expertise to do so. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Turning to the post-service medical evidence of record, the 
Board observes that the first medical record documenting the 
appellant's complaints of back problems is dated in April 
1985, almost thirty years after the appellant separated from 
service.  Specifically, the claims file contains an April 
1985 post-service VA examination report in which the 
appellant was diagnosed with degenerative arthritis, mild 
osteoporosis, L4-S1 disc space narrowing of the lumbar spine. 
See April 1985 examination report.  Degenerative arthritis of 
the cervical spine was also diagnosed. Id.   

Private medical records dated from October 2000 to March 2006 
contained in the claims file reveal the appellant's treatment 
for a low back disability; and include reports from the 
appellant that he injured his back during his period of 
service.  

The claims file also contains three (3) letters from private 
medical providers supportive of the appellant's claim.  In 
this regard, the Board observes that two of these letters 
dated in April 2002 and December 2002 were prepared by 
R.C.C., D.O.  In those letters, Dr. C. reported that the 
appellant had been under his care since "at least" 1958 and 
that he treated the appellant for problems that included neck 
and low back pain. April 2002 letter from Dr. C.  Dr. C. 
reported that the appellant had experienced injuries to his 
neck and back while in service for which he subsequently 
continued to elicit intermittent symptomatology; and that the 
appellant had a severe relapse of neck and back pain in the 
early 1960's while working at Chrysler Missle Plant for which 
he was ultimately hospitalized. April 2002 and December 2002 
letters from Dr. C.  Thereafter, Dr. C. opined that the 
appellant's unstable cervical and lumbar spine, along with 
his degenerative disk disease, were historically related to 
the appellant's "service related injury-ies." April 2002 
letter from Dr. C.      

In addition to the letters from Dr. C., the claims file 
contains a letter from R.J.B., D.O. dated in December 2003.  
In this letter, Dr. B. reported that the appellant had 
advanced osteoarthritic changes of the lumbar spine with 
central spine stenosis 
L3-L4, as well as advanced degenerative disc changes with 
facet arthropathy, at all levels.  He noted that 
historically, the appellant had an incident in 1944 while in 
the military where he was playing basketball and another man 
jumped on his shoulder which caused immediate back pain and 
temporary paralysis.  Based upon the foregoing information, 
Dr. B. opined that it was feasible that the appellant's 
service injury could have accelerated the changes of 
degenerative osteoarthritic changes in the appellant's lumbar 
spine; as well as the appellant's progressive disability due 
to advancing osteoarthritis and subsequent lumbar stenosis.  

In its April 2007 decision, the Board observed that the 
private medical opinions referenced above were made absent a 
review of the appellant's claims file, to include the 
appellant's March 1946 service separation examination.  As 
such, the Board remanded the appellant's claim for the 
purpose of obtaining a VA medical opinion as to the etiology 
of the appellant's current back disorder based on a review of 
the complete record.  Such an examination was performed in 
May 2008; and a copy of this examination report has been 
associated with the claims file.  A review of the May 2008 
examination report reveals that the VA examiner reviewed the 
appellant's claims file (to include the three letters 
provided by the appellant's private medical providers), 
obtained a medical and personal history from the appellant, 
performed a physical examination and ordered x-rays of the 
appellant's spine. May 2008 VA examination report.  
Thereafter, the examiner diagnosed the appellant with 
degenerative disk disease of the cervical, thoracic and 
lumbar spine with limitation of motion that he opined was 
less likely than not related to the appellant's injury in 
service. Id., p. 2.  In addition, the examiner found that it 
was less likely than not that the appellant's "arthritis" 
manifested within one year of separation from service. Id.  
In supporting his conclusions, the examiner stated that the 
appellant's current age of 84 was quite consistent for him to 
develop degenerative changes in the skeletal system.  In 
addition, he relied upon the fact that the appellant was 
reasonably a young man when he was released from the service; 
and he did not have any significant complaints at that time 
throughout his back. Id.     

After considering the above-referenced evidence in 
conjunction with all other evidence of record, the Board 
finds the letters from Drs. C. and B. to be less persuasive 
than the May 2008 medical opinion.  In doing so, the Board 
finds it notable that the private medical opinions were 
formulated without review of the appellant's available 
service records, in that these records reveal that the 
appellant completed his training in Laredo, Texas in 1945 
subsequent to his claimed back injury (Separation 
Qualification Record); was discharged back to service after 
his injury and performed his duties from approximately April 
1945 to March 1946; and was thereafter found not to have any 
defects or complaints of the musculoskeletal system at the 
time of his separation from service. March 1946 report of 
medical examination.  In addition, while the appellant has 
reported experiencing back pain since his separation from 
service, the evidence of record first indicates that he began 
treatment for this pain in approximately 1958 with Dr. C. 
(December 2002 letter from Dr. C.); with the first documented 
diagnosis of a back disorder in April 1985. April 1985 VA 
medical records.  In light of the May 2008 VA examiner's 
consideration of this and the other evidence of record, the 
Board finds his opinion to be more persuasive. 

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim that his back 
disorder had its onset in service or that it is otherwise 
causally or etiologically related to service, for the reasons 
discussed above.  Service connection on a presumptive basis 
for arthritis is also not warranted as it appears that the 
first diagnosis of arthritis was not made until April 1985, 
almost thirty years after the appellant separated from 
service. See April 1985 VA examination report.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a back disorder, to include 
degenerative changes of the lumbar spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


